Interview Summary
Prior to this meeting, the following numbered items was presented to the examiner for discussion.

1. The Written Description Rejection: Claim 1 recites: “wherein the dual-texture food composition exhibits extended shelf-storage when comprised in a ready-to-drink beverage relative to a dual-texture food composition that does not comprise the outer layer and the inner layer” however, support cannot be found for the amount of extended shelf-storage of the dual-texture food composition when comprised in a ready-to-drink beverage compared to (i.e. relative to) any dual-texture food composition that does not comprise the outer layer and the inner layer. Therefore such a claim is new matter.

Meeting discussion: It is noted in para. 0002 of the pending Specification, that the dual-texture bubble bits can withstand extended (time?) shelf-storage in a ready-to-drink beverage without exhibiting structural degradation. 
All other discussion noted, discusses the shelf life/storage of the dual-texture bubble bits when in a ready-to-drink beverage.  The claims could be amended to say something like: wherein the dual-texture food composition is bubble bits having shelf-storage in a ready-to-drink beverage without exhibiting structural degradation (see para. 0002).




2. Obviousness rejection, regarding the combination not specifically providing a dual texture food with shelf storage.
Examiner’s notes: The grounds for obviousness toward the properties/functionality of the claimed composition are proper.  If Applicant would like to distinguish there invention over that taught, wherein they focus on how the hardness of the outer shell is achieved, because it is noted in para. 0053 of the pending Specification, that the outer layer forms a shell whose primary function is to hold the core ingredients inside and protect them during processing and prolonged shelf storage of the finished product (FIG. 2). 
It was further discussed, that if bubble bits having a sphere shape with a diameter of 3-8 mm, as noted 0027), would overcome the rejection of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955. The examiner can normally be reached T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/           Primary Examiner, Art Unit 1793